UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-1922


PEGGY RHEM,

                   Plaintiff - Appellant,

             v.

VIRGINIA BEACH POLICE DEPARTMENT; OFFICER BURNEY, Virginia
Beach Police Department; KEMPSVILLE BEHAVIOR HEALTH; DR. DEVITT;
SARA ROGERS, Head Nurse; VIRGINIA BEACH SCHOOL DISTRICT; MR.
MILLER, Bayside High principal; CPS; JESSICA OWENS; EBONY LUCK;
ALEXANDRA        WOOD,     Virginia  Beach  Attorney; CHRISTIANNA
CUNNINGHAM-DOUGHERTY, City Attorney; JUDGE BULLOCK, Virginia
Beach Judge Juvenile Department; ESTHER WIGGINS, Virginia Beach Judge
Juvenile Department,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:17-cv-00290-RGD-RJK)


Submitted: November 21, 2017                            Decided: November 27, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Peggy Rhem, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Peggy Rhem seeks to appeal the district court’s order dismissing her civil

complaint without prejudice for lack of jurisdiction. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). Because it is possible that Rhem could cure the

defects in her complaint through amendment, the order she seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order. Blitz v. Napolitano, 700

F.3d 733, 738 (4th Cir. 2012).       Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            3